Citation Nr: 9902494	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  96-48 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel


INTRODUCTION

The veteran had active service from January 1959 to July 
1980.  

The current appeal originated with a rating decision dated in 
October 1995 in which the Regional Office (RO) denied an 
increased evaluation for hypertension.  The veteran 
subsequently perfected an appeal of that decision.  The Board 
of Veterans' Appeals (Board) remanded the case in March 1998 
to schedule the veteran for a hearing before a member of the 
Board at the RO; and such a hearing was held at the RO in 
July 1998 before the undersigned.  


FINDINGS OF FACT

1.  All relevant information necessary for an equitable 
disposition of the appeal has been developed.  

2.  The veterans diastolic blood pressure is predominantly 
less than 110 and his systolic blood pressure is 
predominantly less than 200.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
hypertension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, Part 4, Diagnostic 
Code 7101 (1997); 38 C.F.R. §§ 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 7101 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the claim for entitlement to an 
increased evaluation for hypertension is well-grounded within 
the meaning of 38 U.S.C.A. § 5107, that is, the claim is 
plausible, meritorious on its own or capable of 
substantiation.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The 
Board further finds that the Department of Veterans Affairs 
(VA) has met its duty to assist in developing the facts 
pertinent to the veteran's claim.  38 U.S.C.A. § 5107.  

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board notes that the RO granted service connection for 
hypertension in a December 1981 rating decision and assigned 
a 10 percent evaluation for that disability under the 
provisions of Diagnostic Code 7101 of the VA Schedule of 
Rating Disabilities, effective in August 1980.  
38 C.F.R. Part 4.

The Board also notes that the schedular criteria for rating 
hypertension, under the provisions of Diagnostic Code 7101, 
was changed while this appeal was pending.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

Under the old criteria of Diagnostic Code 7101, a 10 percent 
evaluation is warranted when diastolic blood pressure is 
predominantly 100 or more; and a 20 percent evaluation is 
warranted when diastolic blood pressure is predominantly 110 
or more with definite symptoms.  38 C.F.R. Part 4 (1997).  

Under the revised criteria, a 10 percent evaluation is 
warranted when diastolic pressure is predominantly 100 or 
more, or systolic pressure is predominantly 160 or more, or 
an individual with a history of diastolic pressure 
predominantly 100 or more requires continuous medication for 
control; and a 20 percent evaluation is warranted when 
diastolic pressure is predominantly 110 or more, or systolic 
pressure is predominantly 200 or more.  Additionally, 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days; and the term hypertension means that 
the diastolic blood pressure is predominantly 90mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. or greater 
with a diastolic blood pressure of less than 90mm.  38 C.F.R. 
Part 4 (1998).  

VA outpatient treatment records dated in 1994 and 1995 show 
that the veterans diastolic pressure was always under 110 
and his systolic pressure was always under 200.  
Additionally, the veteran provided a list of blood pressure 
readings on 76 occasions from March 1982 to December 1994.  
The diastolic pressure was 110 or more only four times, the 
last time being in September 1989; and systolic pressure was 
never 200 or above.  Thus, the criteria for an evaluation 
higher than 10 percent are not met.  38 C.F.R. Part 4, 
Diagnostic Code 7101 (1997); 38 C.F.R. Part 4, Diagnostic 
Code 7101 (1998).  

Moreover, at the Board hearing in July 1998, the veteran 
testified that his blood pressure was being maintained with a 
diastolic pressure of less than 110.  Therefore, as the 
veteran does not contend that the specific criteria for a 
higher rating under either the new or old criteria of 
Diagnostic Code 7101 are met, the Board does not find that a 
VA examination is warranted in this case. 

The Board also notes that the United States Court of Veterans 
Appeals (Court) has held that the Board is precluded by 
regulation from assigning an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1) (1998) in the first instance.  Floyd 
v. Brown, 9 Vet. App. 88 (1996).  The Court has further held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of the VAs Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.

Finally, when after consideration of all evidence and 
material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such matter shall be given 
to the claimant.  38 U.S.C.A. § 5107(b).  However, for the 
reasons discussed above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to an increased rating for hypertension.  


ORDER

The appeal is denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
